Citation Nr: 0732333	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability, 
to include cardiomyopathy and congestive heart failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated 
September 2002 by the Nashville, Tennessee Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Hypertension was manifested to a degree of 10 percent 
within a year of discharge from active military service. 

2.  The veteran's heart disability, to include cardiomyopathy 
and congestive heart failure, is related to his hypertension.


CONCLUSIONS OF LAW

1.  Hypertension is presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 

2.  The requirements for secondary service connection for 
heart disability, to include cardiomyopathy and congestive 
heart failure, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection claims are separate and distinct 
from direct service connection claims.  Harder v. Brown, 5 
Vet. App. 183 (1993).
 
Specified diseases listed as chronic in nature, including 
hypertension and cardiovascular disease, may be presumed to 
have been incurred in service, if the evidence shows that 
such disease manifested to a degree of 10 percent or more 
within one year of separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).  A 10 percent rating for hypertensive vascular 
disease is warranted for diastolic blood pressure 
predominantly 100 or more, systolic pressure predominately 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records contain the following 
blood pressure readings: 120/80 in July 1979, 146/90 in June 
1981, 134/72 in March 1982, 138/88 in August 1987, and 172/84 
in March 1989.  The veteran's post-service medical records 
contain a January 1990 blood pressure reading of 180/110 and 
a September 1990 blood pressure reading of 188/130.  In April 
1993, a private physician noted that the veteran suffered 
from hypertension in-service.  

Based on the two blood pressure readings in 1990, the Board 
will resolve any remaining doubt in favor of the veteran and 
find that hypertension manifested to at least 10 percent 
disabling within a year of separation.  It is recognized that 
hypertension was not actually diagnosed within the one year 
period; however, the significance of the one clearly elevated 
reading of 189/110 within the year followed shortly 
thereafter by a continuity of elevated pressures without any 
record of normal readings and leading up to the diagnosis of 
hypertension based on similar readings supports a finding 
that the hypertension was initially manifested to the 
required degree within one year of service separation.  
Additionally, a July 2003 private medical record noted that 
the hypertension was the etiology of the veteran's heart 
failure.  There is no contradictory medical evidence of 
record.  Therefore, resolving any doubt on the veteran's 
behalf, secondary service connection for heart disability is 
warranted. 

After considering all the evidence of record, the Board finds 
that the evidence favors the claims of service connection for 
hypertension and heart disability.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  Therefore, 
service connection for hypertension and associated heart 
disability is granted.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.




ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for heart disability, to 
include cardiomyopathy and congestive heart failure, is 
granted.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


